I have joined in the opinion of the court as enunciated by Mr. Justice Stainback, as I concur in his therein stated principles of law and his therein summarization (1) as to the provisions of section 9573 of the Revised Laws of Hawaii 1945, relating to disqualification of judges, not being applicable to a justice of the supreme court and that though additionally a justice having the relationship, pecuniary interest or having rendered a previous judgment as specified therein would be disqualified under the provisions of section 84 of the Organic Act, if not so disqualified, *Page 285 
he may nevertheless excuse himself from participating in a case where he feels that fairness and justice require his withdrawal; also, (2) that in the instant matter the suggestions of disqualification of the justices for bias or prejudice were not timely made; in fact, not until after affiant had received adverse ruling on the sufficiency of complaint did she make her affidavit of bias and prejudice against the two justices ruling against her; and further, (3) the affidavit attempting to disqualify Mr. Justice Stainback is at least technically defective and that referring to Mr. Justice Rice is not only technically defective but does not in the remotest degree set forth any facts which would show personal bias or prejudice against the affiant.
Therefore, I likewise concur in the ruling that, we reject the affidavits upon which the suggestions of disqualification are based and hold that neither Mr. Justice Stainback nor Mr. Justice Rice is disqualified.
I believe that Mr. Justice Stainback has set forth adequate reasons for his voluntary withdrawal from participation in the hearing on the merits of the matter. However, I feel that there are not like reasons or any good reasons for voluntary withdrawal by myself, Justice Rice, and I feel that I can give the fullest measure of dispassionate consideration and impartiality to the hearing on the merits and accord to the respondent Harriet Bouslog Sawyer, also known as Harriet Bouslog, the fullest, fairest and impartial hearing. Wherefore, I do not withdraw from the bench for the hearing of her case.